Citation Nr: 1011949	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-10 798	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to an increased rating for pulmonary sarcoidosis, 
currently evaluated as 30 percent disabling.  

Entitlement to an effective date earlier than January 22, 
2003 for the grant of a 30 percent evaluation for pulmonary 
sarcoidosis.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1963 
and from April 1965 to February 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
from May 2005 and April 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In the April 2007 decision, the RO 
granted an increased rating of 30 percent for service-
connected sarcoidosis, effective January 22, 2003.  The 
Veteran submitted a claim for an earlier effective date for 
this award in June 2007; that issue is considered a part of 
the current appeal.    

The Board notes that, in an October 2006 statement, the 
Veteran indicated that he no longer wished to be represented 
by Disabled American Veterans (DAV).  In a response dated in 
the same month, the RO stated that the representation by the 
DAV had been cancelled.  In an October 2008 submission, the 
Veteran stated that he submitted a signed power of attorney 
form for representation by the Kentucky Department of 
Veterans Affairs.  The Board notes that the record contains 
the Veteran's appointment of the Kentucky Department of 
Veterans Affairs as his representative, which was signed and 
dated in June 2008.  

The Board notes that the Veteran made several requests for a 
Board hearing in the past.  However, the Veteran did not 
request a hearing in his May 2009 VA Form 9, and in a May 
2009 correspondence, the Veteran's representative stated that 
he requested to cancel his Board hearing.  There are no 
outstanding hearing requests.   

The issues of entitlement to service connection for a spine 
disorder secondary to service-connected sarcoidosis and 
entitlement to a total rating based on individual 
unemployability (TDIU) have been raised by the record but do 
not appear to have been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran's sarcoidosis is treated with low-dose corticosteroid 
inhalers; the disability is not productive of pulmonary 
involvement requiring high dose corticosteroids for control, 
or forced expiratory volume in one second of 40 to 55 
percent, or forced expiratory volume in one second to forced 
vital capacity of 40 to 55 percent, or diffuse capacity of 
the lung for carbon monoxide of 40 to 55 percent or maximum 
oxygen consumption of 15 to 20 milliliters per kilogram.   

2.  The record does not show that the Veteran was entitled to 
a 30 percent disability rating for his sarcoidosis prior to 
January 22, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for sarcoidosis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.97, Diagnostic Codes 6600, 
6846 (2009).  

2.  The criteria for an effective date prior to January 22, 
2003 for the grant of a 30 percent rating for sarcoidosis 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that demonstrates a worsening of 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, 
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  VA should 
also provide at least general notice of any specific 
measurement or testing requirements needed for an increased 
rating if the Diagnostic Code contains rating criteria that 
would not be satisfied by demonstrating only a general 
worsening or increase in severity of the disability and the 
effect of that worsening on the claimant's employment and 
daily life.  Id. 

The Board finds that the Veteran, in October 2004 and two 
April 2009 letters, was provided adequate 38 U.S.C.A. 
§ 5103(a) notice, in accordance with the Court's holding in 
Vazquez-Flores, supra, and Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Also, in an April 2009 correspondence, the RO 
explained what the evidence must show to support the 
Veteran's claim for an earlier effective date.  Even if the 
Veteran was not provided adequate 38 U.S.C.A. § 5103(a) 
notice in accordance with the Court's holding in Vazquez-
Flores, supra, the Federal Circuit has reversed this 
decision.  See Vazquez-Flores v. Shinseki, No. 2008-7150, 
2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  Thus, insofar as 
the notice described by the Veteran's Court in Vazquez-Flores 
requires VA to notify a Veteran of alternative diagnostic 
codes or potential "daily life evidence," the judgment was 
vacated, and any failure by the AOJ to provide such evidence 
is harmless error.  

Moreover, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim after 
reading the above letters as well as the May 2005 and April 
2007 rating decisions, the February 2007 statement of the 
case, and the April 2007, October 2008, April 2009 and May 
2009 supplemental statements of the case.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  Furthermore, there can be no 
prejudice to the Veteran due to a lack of adequate 38 
U.S.C.A. § 5103(a) notice where, as here, none has been 
specifically alleged.  Id.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained VA 
medical center (VAMC) treatment records, private medical 
records, and the Veteran received a general VA examination in 
January 2009 and a VA examination specific to his service-
connected sarcoidosis in August 2008.  In that regard, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the August 2008 VA 
examination is adequate, as the VA examiner thoroughly 
reviewed the claims file, interviewed the Veteran and 
provided a detailed report of the examination, which included 
a discussion of the current severity of the Veteran's 
sarcoidosis.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).   

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II. Increased Rating 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an increase in an 
existing disability rating based on established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings, the Board must 
assign staged ratings.  See Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007) (finding that there was no basis for 
drawing a distinction between initial ratings and increased-
rating claims for the purpose of applying staged ratings).   

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

Pulmonary Sarcoidosis

The Veteran was originally granted service connection for 
sarcoidosis in a December 1973 rating decision.  The 
disability was assigned a noncompensable rating, effective 
July 16, 1973.  In an April 1985 rating decision, the 
disability was increased to 30 percent, effective June 5, 
1984.  The RO reduced this rating to a noncompensable 
evaluation in a May 1987 rating decision.  The Veteran filed 
his most recent increased rating claim in May 2004. In a May 
2005 rating decision, the RO continued the noncompensable 
evaluation for sarcoidosis.  The Veteran formally appealed 
that decision.  In April 2007, the RO issued a rating 
decision increasing the sarcoidosis evaluation to 30 percent,  
effective January 22, 2003.  The issue on appeal is whether 
the Veteran is entitled to a rating in excess of 30 percent 
for his service-connected sarcoidosis.  

The Veteran's disability is rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6899-6846.  A hyphenated diagnostic code 
reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 
4.27).  Because Diagnostic Code 6846 specifically pertains to 
sarcoidosis, a rating by analogy is not required or 
appropriate.  See Tropf v. Nicholson, No. 03-1923 (U.S. Vet. 
App. Apr. 4, 2006) (providing guidance as to when hyphenated 
diagnostic codes should be employed).   The Board notes that 
VA most recently issued new regulations for the evaluation of 
respiratory diseases on October 7, 1996.  See 61 Fed. Reg. 
46728 (1996).  Since the Veteran filed the increased rating 
claim from which this appeal stems in May 2004, the Board 
will consider only the current regulations.  

Under Diagnostic Code 6846, a 30 percent evaluation is 
warranted for sarcoidosis in cases of pulmonary involvement 
with persistent symptoms requiring chronic low dose 
(maintenance) or intermittent corticosteroids; a 60 percent 
evaluation is warranted for sarcoidosis in cases of pulmonary 
involvement requiring systemic high dose (theraputic) 
corticosteroids for control.  A 100 percent evaluation is 
warranted in cases with cor pulmonale; cardiac involvement 
with congestive heart failure; or progressive pulmonary 
disease with fever, night sweats, and weight loss despite 
treatment.  

Diagnostic Code 6846 provides that, in the alternative, the 
Veteran's disability may be evaluated under Diagnostic Code 
6600, pertaining to bronchitis.  Under that diagnostic code, 
a 30 percent rating is warranted for chronic bronchitis if 
the following findings are demonstrated: a forced expiratory 
volume in one second (FEV-1) of 40 to 50 percent predicted, 
or; the ratio of forced expiratory volume in one second to 
forced vital capacity (FEV-1/FVC) of 56 to 70 percent, or; 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) of 56 to 65 percent 
predicted.  

A 60 percent rating is warranted for chronic bronchitis if 
the following findings are demonstrated: FEV-1 of 40 to 55 
percent predicted, or; a FEV-1/FVC of less than 40 percent, 
or; a DLCO (SB) of less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen therapy.  
38 C.F.R. § 4.97, Diagnostic Code 6600.  

During a VA exaination in December 2004, the VA examiner 
stated that the Veteran had pulmonary sarcoidosis according 
to his history.  A chest x-ray was normal, and there was no 
evidence of pulmonary sarcoidosis upon examination at that 
time.  An April 2008 VA treatment note also indicates that 
there was no significant pulmonary sarcoid disease present at 
that time.  

The Veteran underwent a VA examination in August 2008.  The 
examiner stated the Veteran had sarcoidosis by history, but 
there was no active disease found in a current x-ray study.  
There was computed tomography scan evidence of chronic 
subpleural reticular changes, and a pulmonary function test 
revealed mild restrictive disease.  The VA examiner 
attributed these symptoms to sarcoidosis.  A separate August 
2008 VA examiner noted that the Veteran was not currently and 
had never been on high dose steroids.  That examiner noted 
that the Veterna did not appear to have active sarcoidosis.    

A private x-ray study conducted in March 2009 revealed that 
the Veteran's lungs were fully expanded and clear at that 
time.  However, a VAMC list of active outpatient medications, 
dated in April 2009, indicates that the Veteran was 
prescribed an inhaler of 220 micrograms of mometasone 
furoate, a corticosteroid.  Instructions state for the 
Veteran to take one puff every evening for breathing.  The 
most recent VAMC treatment notes suggest that the Veteran 
continues to use corticosteroid inhalers.     

Also, the Veteran has not reported any of the specific 
symptoms or medications required by the criteria for a higher 
evaluation for sarcoidosis. 

Based on the foregoing evidence, the Board finds that the 
Veteran is not entitled to a disability rating in excess of 
30 percent for sarcoidosis at any point during the appeal 
period.  The evidence does not establish that the Veteran's 
condition requires systemic high dose corticosteroids for 
control, which would warrant a higher 60 percent rating.  VA 
examiners have specifically indicated that the Veteran has 
been completely asymptomatic for much of the appeal period 
and that the Veteran has never taken high dose 
cortocisteroids.  The Board notes that a November 2002 VA 
examiner noted mild pulmonary hypertension.  However, mild 
pulmonary hypertension is not of the severity necessary for a 
100 percent rating, especially since a more recent August 
2008 x-ray study revealed no active cardiopulmonary disease.  
Further, the Board notes that the Veteran has service 
connection and a 30 percent disability rating for a heart 
condition secondary to sarcoidosis.  

The Board has also considered whether the Veteran is entitled 
to a higher rating under Diagnostic Code 6600 for chronic 
bronchitis.  The results of a pulmonary function test 
conducted at the VAMC in September 2008 do not entitle the 
Veteran to a disability rating in excess of 30 percent.  The 
Board notes that pulmonary functioning testing has not shown 
FEV-1 of 40 or 55 percent, FEV-1/FVC of 40 to 55 percent, or 
DLCO of 40 to 55, or maximum oxygen consumption of 15 to 20 
ml/kg.  Therefore, the Veteran is not entitled to a 
disability rating in excess of 30 percent under Diagnostic 
Code 6600.    

Consideration has been given to assigning a staged rating; 
however, at no time during the appeal period in question has 
the disability warranted more than a 30 percent rating.  See 
Hart v. Mansfield, 21 Vet. App. 505(2007); Fenderson v. West, 
12 Vet. App. 119 (1999).  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
While the Veteran has claimed that his service-connected 
sarcoidosis has caused marked interference with employment, 
this assertion is not supported by the medical evidence of 
record.  The Veteran's medical care providers have repeatedly 
stated that the Veteran's sarcoidosis is asymptomatic.  The 
record certainly does not contain medical evidence that the 
disability has caused marked interference with employment.  
Further, a certain level of interference with employment is 
already contemplated by the regular schedular standards.  See 
Id., see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); and Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The 
Board finds that the 30 percent evaluation adequately 
reflects the level of impairment experienced by the Veteran.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.  
Id.   

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased rating for 
his service-connected sarcoidosis.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

III. Earlier Effective Date 

Generally, the effective date of an award of benefits is 
either (1) the date of receipt of the claim or (2) the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  Otherwise, it is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. 
§ 3.400(o)(2).  

In making this determination, the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155.  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  
38 C.F.R. § 3.155.

Under certain circumstances, examination or hospitalization 
reports may be accepted as an informal claim for benefits 
under an existing law or for benefits under a liberalizing 
law, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157.  Specifically, 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a VA examination or 
hospitalization report will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  
38 C.F.R. § 3.157(b)(1).  Also, the date of receipt of 
evidence from a private physician or layman of such evidence 
will be accepted when the evidence furnished by or on behalf 
of the claimant is within the competence of the physician or 
lay person and shows reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157(b)(2).  In general, "date of 
receipt" means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r).

The Board is precluded from adjudicating claims for earlier 
effective dates of final decisions.  See Rudd v. Nicholson, 
20 Vet. App. 296, 300 (2006).

Analysis

Again, the Veteran was originally granted service connection 
for sarcoidosis in a December 1973 rating decision.  The 
disability was assigned a noncompensable rating, effective 
July 16, 1973.  In an April 1985 rating decision, the 
disability was increased to 30 percent, effective June 5, 
1984.  The RO reduced this rating to a noncompensable 
evaluation in a May 1987 rating decision.  The Veteran filed 
his most recent increased rating claim in May 2004. In a May 
2005 rating decision, the RO continued the noncompensable 
evaluation for sarcoidosis.  The Veteran formally appealed 
that decision.  In April 2007, the RO issued a rating 
decision increasing the sarcoidosis evaluation to 30 percent,  
effective January 22, 2003.  The Veteran appeals this 
effective date.  

The record clearly shows that the Veteran filed his current 
claim in May 2004.  While his intent may have been for this 
submission to be a notice of disagreement as to a January 
2003 rating decision, his disagreement was not timely.  The 
Veteran did not file a notice of disagreement within the one 
year prescribed by law; therefore, the January 2003 rating 
decision which continued a noncompensable rating for 
sarcoidosis is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1003 (2009).  Again, the Board 
is precluded from adjudicating claims for earlier effective 
dates of final decisions.  See Rudd v. Nicholson, 20 Vet. 
App. 296, 300 (2006).

The RO assigned the 30 percent rating prior to the date of 
the Veteran's claim.  The RO determined that January 22, 2003 
was the date of a VAMC treatment note showing treatment for 
pulmonary fibrosis and sarcoidosis with continuing 
prescriptions for those conditions.  The RO determined that 
this was the date that an increase in the severity of the 
disability was factually ascertainable.  The RO stated that 
it considered 38 C.F.R. § 3.157 in making its determination.       
 
Since the effective date of an award for increased 
compensation shall be the earliest date it is ascertainable 
that an increase in disability had occurred if the 
application is received within one year from such date, the 
Board cannot assign a 30 percent disability rating prior to 
January 22, 2003.  

The controlling legal criteria preclude assignment of an 
earlier effective date for the award of a 30 percent rating 
for the Veteran's service-connected sarcoidosis.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  As the Board is bound by these 
criteria, the claim for an earlier effective date must be 
denied.  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for sarcoidosis is denied.  

Entitlement to an effective date prior to January 22, 2003 
for the grant of a 30 percent rating for sarcoidosis is 
denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


